Citation Nr: 1609447	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  12-31 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.  He is in receipt of the Vietnam Service Medal with two bronze stars and the Vietnam Campaign Medal with device. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, the issue of entitlement to service connection for left ear hearing loss must be remanded to obtain a new VA opinion and recent VA treatment records.

The Veteran contends he has left ear hearing loss as a result of loud noise exposure in service, including in Vietnam.

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2015).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The United States Court of Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

The Veteran was afforded a VA examination in May 2011.  The VA examiner opined that the Veteran's current left ear hearing loss is less likely than not related to military noise exposure as hearing was normal and symmetrical at his separation from service.  As this opinion is potentially in contrast to the ruling in Hensley as it does not contain discussion of any other factors aside from the fact that no hearing loss was detected at the time of the Veteran's discharge from service, the Board finds a new opinion is warranted. 

The rationale for the opinion must include a complete discussion of all potential factors so as to determine whether there is a relationship between the Veteran's current left ear hearing loss and service.

On remand, the Veteran's recent VA treatment records should also be obtained as the Veteran indicated at his December 2015 Board hearing that he has continued to receive treatment at the VA for his hearing loss, but the most recent treatment records associated with his file are only through April 2012.


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from April 2012 to present.

2. Obtain a supplemental medical opinion from the May 2011 VA examiner or, if unavailable, another suitably qualified VA examiner, addressing the likelihood of a relationship between the Veteran's left ear hearing loss and his service.  There is no need to schedule further examination of the Veteran, unless the reviewer concludes such is necessary.  

All relevant records, to include a copy of this remand as well as the documentation in the Veteran's virtual claims folder, must be made available to and reviewed by the reviewer/examiner in conjunction with the examination or review.  The reviewer/examiner must confirm in the examination report that the claims folder was reviewed.

Based on review of the record, the reviewer/examiner should render an opinion as to whether it is at least as likely as not (i.e., to a 50 percent degree of probability or greater) that the Veteran's left ear hearing loss had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service, to include noise exposure, or whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent).

In so doing, the examiner should discuss causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.  

3. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




